AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Trustees of the Bricklayers & Allied                    Attorney Fees
Craftworkers, et al
                                                       JUDGMENT IN A CIVIL CASE
                                Plaintiffs,
         v.                                            Case Number: 2:16-cv-01067-GMN-GWF
Tile Concepts, Inc.
Michael R. Trimble

                                Defendants.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

        IT IS ORDERED AND ADJUDGED
that judgment is hereby entered for Attorney's Fees in favor of Plaintiff in the amount of $5,475.00 and
$916.08 in costs for a total of $6,391.08.




         December 11, 2018
         ____________________                                  DEBRA K. KEMPI
         Date                                                 Clerk



                                                               /s/ J. Matott
                                                              Deputy Clerk
